Supreme Court of Florida
                         THURSDAY, AUGUST 13, 2020

                                                           CASE NO.: SC17-2244
                                                            Lower Tribunal No(s).:
                                                       162008CF002887AXXXMA

RAYMOND BRIGHT                           vs.   STATE OF FLORIDA

Appellant(s)                                   Appellee(s)

      Appellant’s Motion for Rehearing is hereby denied.

CANADY, C.J., and POLSTON, LAWSON, and MUÑIZ, JJ., concur.
LABARGA, J., concurs with an opinion.
COURIEL, J., did not participate.

LABARGA, J., concurring.

      Because Bright’s motion for rehearing reargues issues already addressed and

does not raise any points of law or fact that this Court has overlooked or

misapprehended, I must concur with the majority to deny the motion for rehearing.

However, I remain firmly committed to my dissent in State v. Poole, 45 Fla. L.

Weekly S41, S51-52 (Fla. Jan. 23, 2020) (Labarga, J. dissenting), clarified, 45 Fla.
L. Weekly S121 (Fla. Apr. 2, 2020), and to my position that the opinion was

wrongly decided.
CASE NO.: SC17-2244
Page Two


A True Copy
Test:




so
Served:

CHARMAINE M. MILLSAPS
A. VICTORIA WIGGINS
JASON W. RODRIGUEZ
HON. RONNIE FUSSELL
HON. MARK H. MAHON
HON. RUSSELL L. HEALEY
BERNARDO ENRIQUE DE LA RIONDA